 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 3   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 4   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 5
     Katherine A. Neben
 6   Nevada Bar No. 14590
     JONES DAY
 7   3161 Michelson Drive, Suite 800
     Irvine, CA 92612
 8   Telephone: (949) 851-3939
     Facsimile: (949) 553-7539
 9   kneben@jonesday.com
10   Attorneys for Defendant
     Experian Information Solutions, Inc.
11

12                                   UNITED STATES DISTRICT COURT

13                                       DISTRICT OF NEVADA

14
     JASMIN CADAVID,                                    Case No. 2:21-cv-01010-JCM-DJA
15
                        Plaintiff,                      DEFENDANT EXPERIAN INFORMATION
16                                                      SOLUTIONS, INC. AND PLAINTIFF’S
             v.                                         STIPULATION TO EXTEND TIME TO
17                                                      ANSWER COMPLAINT
     EXPERIAN INFORMATION SOLUTIONS,
18   INC.; and TRANS UNION LLC,                         (FIRST REQUEST)
19                      Defendants.                     Complaint filed: May 26, 2021
20

21           Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Jasmin
22   Cadavid (“Plaintiff”), by and through their respective counsel of record, hereby submit this
23   stipulation to extend the time for Experian to respond to Plaintiff’s Complaint (ECF No. 1)
24   pursuant to LR IA 6-1.
25           Plaintiff filed her Complaint on May 26, 2021. (ECF No. 1.) The current deadline for
26   Experian to respond to the Complaint is July 8, 2021. Plaintiff and Experian stipulate and agree
27   that Experian shall have until July 29, 2021 to file its responsive pleading.
28

     NAI-1519515104v1
 1           This is Experian’s first request for an extension of time to respond to the Complaint and is
 2   not intended to cause any delay or prejudice any party, but to permit Experian an opportunity to
 3   more fully investigate the claims alleged.
 4           IT IS SO STIPULATED.
 5           DATED this 8th day of July 2021.
 6

 7   NAYLOR & BRASTER                                  PRICE LAW GROUP, APC
 8

 9   By: /s/ Jennifer L. Braster                       By: /s/ Steven A. Alpert
        Jennifer L. Braster                               Steven A. Alpert
10      Nevada Bar No. 9982                               Nevada Bar No. 8353
        1050 Indigo Drive, Suite 200                      5940 S. Rainbow Blvd., Suite 3014
11      Las Vegas, NV 89145                               Las Vegas, NV 89118
12      Katherine A. Neben                             Attorneys for Plaintiff
        Nevada Bar No. 14590                           Jasmin Cadavid
13      JONES DAY
        3161 Michelson Drive, Suite 800
14      Irvine, CA 92612
15   Attorneys for Defendant
     Experian Information Solutions, Inc.
16

17

18   IT IS SO ORDERED.
19
     DATED this 9th day of July 2021.
20   Dated this __ day of July 2021.
                                                       UNITED
                                                       DANIEL STATES DISTRICT JUDGE
                                                              J. ALBREGTS
21
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

     NAI-1519515104v1
                                                    -2-
